Citation Nr: 0515094	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  05-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a lumbar 
spine disorder. 



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from January 1978 
to April 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas. 

Since that decision, the veteran changed his official address 
to Concord, New Hampshire.  Accordingly, the case now comes 
from the Manchester, New Hampshire RO.  

In a September 2004 submission, in the course of the 
veteran's appeal, the veteran's authorized representative 
requested Decision Review Officer (DRO) review of the 
veteran's claim.  That DRO review was afforded him by a 
November 2004 statement of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had been scheduled for a hearing at the Board 
offices in Washington, DC (a Central Office hearing).  
However, there was a miscommunication associated with that 
hearing, and it was not conducted.  The veteran's authorized 
representative requested cancellation of that hearing by a 
May 2005 letter, with the scheduling of a video conference 
hearing in its stead.  Accordingly, the veteran must now be 
afforded the opportunity of a video conference hearing before 
a Veterans Law Judge of the Board who will be adjudicating 
his claims on appeal.  Such hearings are scheduled by the RO.



The case is remanded for the following action:

The veteran should be scheduled for a 
video conference hearing before a 
Veterans Law Judge.  After the video 
conference Board hearing has been 
conducted, the case should be returned 
to the Board for further consideration, 
in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




